Citation Nr: 0720260	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
nasal deformity.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

In an August 2005 statement, the veteran withdrew his request 
for a videoconference hearing before a member of the Board.  
He has not requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.


FINDINGS OF FACT

1.  Reopening of a claim for service connection for nasal 
deformity was denied in an unappealed June 1999 rating 
decision; the evidence received since the June 1999 rating 
decision is either cumulative or redundant of the evidence 
previously of record or does not raise a reasonable 
possibility of substantiating the claim.

2.  Entitlement to service connection for migraine headaches 
was denied in an unappealed June 1999 rating decision; the 
evidence received since the June 1999 rating decision is 
either cumulative or redundant of the evidence previously of 
record or does not raise a reasonable possibility of 
substantiating the claim.

3.  Entitlement to service connection for PTSD was denied in 
an unappealed June 1999 rating decision; the evidence 
received since the June 1999 rating decision is either 
cumulative or redundant of the evidence previously of record 
or does not raise a reasonable possibility of substantiating 
the claim.
  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for nasal 
deformity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by mailed in 
July 2004, subsequent to the initial adjudication of the 
claims to reopen.  This letter informed the veteran of the 
reasons for the prior denial and the type of evidence needed 
to reopen the claims.  It also specifically informed him that 
he should submit any pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which reopening of 
service connection is sought, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that reopening of each of the claims is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  Although the 
veteran has not been afforded a VA examination in response to 
his claims to reopen, VA has no obligation to provide such an 
examination in response to a claim to reopen if new and 
material evidence has not been presented.  See 38 C.F.R. 
§ 3.159(c)(4).

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in April 2005.  There is no 
indication or reason to believe that any ultimate decision of 
the originating agency on the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims 
to reopen.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

In an unappealed rating decision of June 1974, the RO denied 
entitlement to service connection for nose injury because the 
evidence of record showed that a February 1973 septoplasty in 
service was remedial in nature for a condition which was 
incurred prior to active duty, and there was no evidence of 
aggravation of such condition.  The denial of service 
connection for nasal deformity was continued in a subsequent 
unappealed rating decision dated in June 1999 in which the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim.  The evidence then 
of record included the service medical records as well as 
private medical records regarding psychiatric treatment.  
None of the medical evidence then of record indicated that 
the veteran had a current disability of the nose, that any 
currently present nose disorder was etiologically related to 
service, or that a preexisting disorder of the nose was 
aggravated by active service.

In the unappealed rating decision of June 1999, service 
connection for PTSD was denied because the claimed disability 
was not due to the alleged service stressor of nasal trauma 
and the veteran had no combat service.  Service connection 
for migraine headaches was also denied in this unappealed 
rating decision because the evidence failed to demonstrate 
that the claimed disability was present in service or related 
to service.  The evidence then of record included post-
service medical records indicating a diagnosis of PTSD, but 
no verification of a service stressor supporting the 
diagnosis and no medical evidence indicating that migraine 
headaches were related to his military service.  


The subsequently received evidence includes service medical 
records, but they duplicative or cumulative of the evidence 
previously of record.  Various laboratory test results, X-ray 
studies of the hand and spine, and an emergency room visit 
report from Conemaugh Memorial Medical Center in which 
pneumonia was diagnosed, as well as private medical records 
from G. Pueblitz, M.D. (dated from February to June 2004), 
regarding treatment for neck and back pain, headaches, and 
gastrointestinal complaints have also been added to the 
record.  This evidence does not in any way relate to the 
veteran's nose or any psychiatric disability.  Therefore, it 
is not material to the PTSD claim or the nasal claim.  
Likewise, it is not material to the migraine claim because it 
is evidence of complaints of headaches more than 30 years 
following the veteran's discharge from service, and it does 
not suggest that the veteran's current headaches are related 
to his active service.  In sum, none of the new evidence 
added to the record raises a reasonable possibility of 
substantiating any of the claims.  Accordingly, reopening of 
the claims is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for nasal deformity is 
denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for migraine headaches is 
denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for PTSD is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


